Day, J.
The city of Plattsmouth foreclosed tax liens on real estate owned by the Standard Savings & Loan Association. At the sale, the city'bid less than the amount of the decree. The defendant sought, and was permitted by the trial court to redeem by paying the amount of the bid. The city appeals from this order.
The several assignments of error may be substantially stated as, the court erred in permitting the defendant to redeem for the amount of the bid, which was less than the decree for taxes. The appellee has filed no brief and has not assisted the court by oral argument.
In a similar case this court held that a redemption from a tax lien foreclosure by a county, under a statute relating to delinquent taxes., could be made- only by paying the full amount of the taxes due with interest, and that there was no right of redemption by the payment only of the amount of the bid. Comp. St. 1929, sec. 77-2039; Const. art. 8, sec. 4; Commercial Savings & Loan Ass’n v. Pyramid Realty Co., 121 Neb. 493, 237 N. W. 575. This decision is controlling here. In that case it was said: “It is not equitable or just for the owner to expect'to come into court and be allowed to redeem under the provisions of a different kind of foreclosure action, and by paying the amount bid to avoid payment of his just burden of taxes for all these years.” In the case at bar, the city stands in the place of the county and is a trustee for the other governmental subdivisions for the enforcement of the payment of the tax. County of Lancaster v. Trimble, 34 Neb. 752, 52 N. W. 711.
Paraphrasing the language of Commercial Savings & Loan Ass’n v. Pyramid Realty Co., supra, we have the rule applicable here. The redemption from a tax lien foreclosure by the city under section 77-2039, Comp. St. 1929, *286cannot be made by paying the' amount of the bid, but may be made only by paying the full amount of the taxes due with interest. Const. art. 8, sec. 4.
The trial court erred in the order permitting the defendant to redeem by paying only the amount of - the bid of the city, which was trustee for the other governmental subdivisions interested in the collection of the taxes.
Reversed.